department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b03 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel -st paul cc sb stp from subject assistant chief_counsel administrative provisions judicial practice cc pa apjp compliance with rule_6_e_order this chief_counsel_advice responds to your facsimile transmittal form dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x y date a date b date c issues v w whether the preparation of a notice_of_deficiency based upon materials collected and prepared by the criminal_investigation_division during a grand jury investigation violated the restriction on the disclosure of grand jury matters in rule e whether the internal_revenue_service service should obtain an order authorizing the further release of grand jury materials before using the materials for the preparation and trial of a tax_court case conclusion the service properly relied upon the materials forwarded from the criminal_investigation_division agents who had worked on the grand jury investigation of the taxpayers to prepare the notice_of_deficiency because the turnover of materials was not a disclosure of matters_occurring_before_the_grand_jury further if it is determined that the release of such materials did result in the disclosure of matters_occurring_before_the_grand_jury the service should nevertheless defend the use of the materials in the civil investigation because the government had properly obtained an order pursuant to rule e of the federal rules of criminal procedure authorizing the release of such materials for use in the civil determination of the tax_liabilities of the defendants in the criminal cases and relied upon that order in good_faith if you determine that the release of the materials did result in the disclosure of matters_occurring_before_the_grand_jury you should ask the local united_states attorney to obtain another order authorizing the further dissemination of grand jury materials before using the information in a tax_court trial since the order previously obtained by the service authorizes the use of the specified grand jury materials only for the determination of the civil liability further disclosures may be necessary in the preparation and trial of the tax_court case facts during date a x and y pled guilty in a federal district_court to a violation of sec_7201 attempting to evade or defeat tax following the conclusion of a grand jury investigation as part of the terms of written plea agreements x and y authorized the criminal_investigation_division of the service to disclose its tax calculations backup documentation and other work products to the civil tax authorities further at a sentencing hearing on date b the assistant united_states attorney prosecuting the cases for the government filed a motion for entry of an order under federal rules of criminal procedure e on date b the presiding district_court judge entered an order providing that it would give its imprimatur to the disclosure of the personal and business records of the defendants that was obtained by way of a grand jury subpoena by authorizing the agents of the grand jury to provide the civil authorities of the service with any_tax calculations back-up documentation and work product gathered during the criminal grand jury investigation of the defendants and their businesses shortly thereafter the criminal_investigation_division turned over its records of the criminal investigation including a special agent’s report and the exhibits to the report to civil investigators in the service’s examination_division on date c in response to an inquiry from the civil investigators in the examination_division the local chief_counsel office advised the investigators that they could use the materials provided by the criminal_investigation_division in their investigation of x and y’s civil tax_liabilities eventually the service issued notices of deficiency to x and x’s spouse v and y and y’s spouse w petitions were filed with the tax_court to contest the deficiencies you have received the materials used to prepare the notices of deficiency but are waiting for this advice before reviewing those materials law and analysi sec_1 in preparing a notice_of_deficiency that determined the civil tax_liability of the taxpayers the service properly relied upon the tax calculations back-up documentation and work product of the criminal_investigation_division agents who had served as agents of the grand jury in a criminal investigation rule e of the federal rules of criminal procedure provides a prohibition on the disclosure of matters_occurring_before_the_grand_jury as follows general_rule of secrecy a grand juror an interpreter a stenographer an operator of a recording device a typist who transcribes recorded testimony an attorney for the government or any person to whom disclosure is made under paragraph a ii of this subdivision shall not disclose matters_occurring_before_the_grand_jury except as otherwise provided for in these rules no obligation of secrecy may be imposed on any person except in accordance with this rule a knowing violation of rule may be punished as a contempt of court rule e provides the limited exceptions under which matters_occurring_before_the_grand_jury may be disclosed in addition to authorizing disclosures to the government attorneys working on the criminal case that is the subject of the grand jury investigation and to other government personnel assisting in the criminal investigation rule e c provides that disclosures otherwise prohibited may also be made i when so directed by a court preliminarily to or in connection with a judicial proceeding the supreme court decisions in united_states v baggot 436_us_476 and united_states v sells engineering inc 436_us_418 narrowly interpreted the conditions under which district courts may authorize the disclosure of grand_jury_material to the service for use in determining the civil tax_liabilities of taxpayers in sells the supreme court held that rule e orders are available to the service only preliminarily to or in connection with a judicial proceeding and only upon a showing of particularized need in baggot the court held that a civil tax audit is not preliminary to or in connection with litigation but is intended for the assessment of tax_liability through administrative channels as a result of these rulings it is generally necessary to wait until after a taxpayer has initiated litigation to request disclosure of matters occurring before a grand jury unless the material is sought preliminarily to the government’s initiation of court action the government may however rely upon documentation that does not result in the disclosure of matters_occurring_before_the_grand_jury in its civil investigation a the tax calculations back-up documentation and work product disclosed to the service’s civil investigators did not result in the disclosure of matters_occurring_before_the_grand_jury the restriction on disclosure in rule e applies only to matters_occurring_before_the_grand_jury in applying rule e courts have generally limited such matters_occurring_before_the_grand_jury to those materials that could disclose what happened before the grand jury the touchstone of rule e 's applicability is whether the disclosed materials would 'elucidate the inner workings of the grand jury ' 852_f2d_413 9th cir vacated and remanded 490_us_1043 remanded on grounds that circuit_court lacked jurisdiction to consider interlocutory appeal of motion to dismiss case based upon an alleged rule e violation under the inner workings approach the rule encompasses evidence which would tend to reveal the identities of witnesses or jurors the substance of testimony the strategy or direction of the investigation the deliberations or questions of the jurors and the like 656_f2d_856 d c cir see also 30_f3d_224 1st cir 6_f3d_1407 9th cir 757_f2d_1085 10th cir citing 280_f2d_52 2d cir the rule does not provide a shield of secrecy for books_and_records created for purposes independent of the grand jury that are provided to the grand jury in the course of its investigation 628_f2d_1368 d c cir thus in considering whether materials collected or prepared for use in connection with a grand jury investigation may be disclosed without disclosing a matter occurring before the grand jury it is necessary to separately study each item or collection of items some items such as recorded transcripts of the grand jury proceedings are obviously protected under rule e see 441_us_211 disclosure of grand jury transcript is subject_to rule e c i 682_f2d_61 3d cir rule e applies not only to information drawn from a transcript of grand jury proceedings but also to anything which may reveal what occurred before the grand jury 656_f2d_856 d c cir rule e encompasses direct revelations of grand jury transcripts 995_f2d_56 5th cir to obtain grand jury transcripts party seeking disclosure must demonstrate that material is needed to avoid possible injustice in another proceeding that need for disclosure is greater than need for continued secrecy and that the request is structured to cover only material so needed 30_f3d_224 1st cir rule e encompasses the direct revelation of grand jury transcripts and documents identified as grand jury exhibits whose contents are testimonial in nature or otherwise directly associated with the grand jury process the rationale for keeping grand jury matters secret disappears if the information is or subsequently becomes a matter of public knowledge typically the source of such evidence will be the transcript of the criminal trial proceedings such proceedings may be the actual criminal trial or a sentencing hearing see 662_f2d_1232 ndollar_figure 7th cir aff’d sub nom 463_us_476 if the tax evidence had been publicly disclosed in open court to provide the basis for the acceptance of a guilty plea or otherwise received at trial no disclosure problem would have arisen 791_f2d_58 6th cir neither sells nor baggot prohibits the use of evidence which is presented at a criminal trial in determining civil tax_liability as such evidence is a matter of public record 773_f2d_1463 4th cir prosecutor did not have to obtain a rule_6_e_order prior to disclosing grand_jury_material during a guilty plea hearing but the government cannot vitiate grand jury secrecy by dumping grand jury records into evidence at a sentencing hearing 860_f2d_508 2d cir the consensus of the courts however is that rule e has no application to matters obtained prior to the referral of a case for grand jury proceedings for example books records documents witness statements special agent’s reports counsel reports service fact sheets and similar items which were obtained or prepared prior to a referral do not constitute matters_occurring_before_the_grand_jury see 99_tc_342 it is also fairly clear that the presentation of evidence to a grand jury does not change the nature of that evidence so as to become rule e matters see 770_f2d_959 11th cir government’s disclosure of evidence obtained from a source independent of a grand jury does not violate rule e united_states ex rel woodard v tynan f 2d pincite rule e only protects against disclosure of what occurs in the grand jury room 682_f2d_61 3d cir evidence acquired during an fbi investigation including tape recordings transcripts of consensually monitored conversations documents and a summary memorandum were the product of an independent investigation and the disclosure of those items does not violate rule e 662_f2d_1232 7th cir aff’d sub nom 463_us_476 portions of a special agent’s report which could be clearly divorced from the grand jury proceedings were not subject_to rule e in re grand jury investigation 610_f2d_202 5th cir disclosure of a recommendation that an indictment be sought and of the potential criminal liability of an individual did not violate rule e as disclosure was the result of a prior investigation in re grand jury subpoena 920_f2d_235 4th cir service’s supervisory intelligence agent did not violate grand jury secrecy rule by making available to service civil agents material obtained from criminal investigation targets through search warrants that were obtained during a grand jury investigation disclosure of evidence that was obtained after a case had been referred to a grand jury or was obtained by means of the grand jury process is not automatically a disclosure of matters_occurring_before_the_grand_jury although the sixth circuit in in re grand jury proceedings 861_f2d_860 6th cir concluded that such matters presumptively involved matters_occurring_before_the_grand_jury it allowed the government to rebut the presumption by showing that the materials would otherwise be available in civil discovery and would not reveal the nature scope or direction of the grand jury see also united_states v alpha medical management inc u s app lexis u s t c cch big_number 6th cir date unpublished opinion any link between the documents produced in response to a grand jury subpoena seeking all of a taxpayer’s business records to determining the nature or direction of the grand jury inquiry was tenuous at best other appellate courts have reached similar conclusions see eg in re grand jury proceed838_f2d_304 8th cir unless a document reveals something about the intricate workings of the grand jury itself documents are not intrinsically secret just because they were examined by the grand jury in re grand jury investigation 610_f2d_202 5th cir information developed by the government investigatory agency with an eye toward ultimate use in a grand jury proceeding does not become protected by rule e if it exists separately and independently of the grand jury process in contrast information concerning whether evidence regardless of how and when it was obtained by the investigators was presented to the grand jury is protected from disclosure by rule e 815_f2d_1373 10th cir the resolution consistently turns on whether revelation in the particular context would in fact reveal what was before the grand jury 6_f3d_1407 9th cir 656_f2d_856 the service and the justice_department both take the position that evidence which existed without regard to the inner workings of a grand jury and the existence of which is known without resort to grand jury leads may be used for civil purposes see sec_7602 service summons authority i r m which requires that service employees acting as agents of a grand jury segregate and mark as non grand jury any information obtained prior to the agents’ involvement in the grand jury investigation and any independently obtained information since you have not yet reviewed the records used to prepare the notice_of_deficiency we do not know what documents provided by the grand jury agents have been included in the civil investigation file or whether any of these documents would tend to disclose what happened before the grand jury in view of the service’s policy of segregating and documenting the independent source of materials that are not subject_to the secrecy requirement of rule e and the caution used by the grand jury agents before disclosing any investigative materials to the civil authorities in this case we would presume that only materials that are not subject_to rule e have been included b if any matters_occurring_before_the_grand_jury have been disclosed to the service civil investigators and were used in the preparation of the notice_of_deficiency such disclosures were made in good_faith and should not form the basis for any punitive action by the tax_court in the pending cases even if the service inadvertently and in good_faith uses grand jury information in making deficiency determinations courts do not routinely suppress that information and declare the notices invalid see 83_tc_309 good-faith exception to exclusionary rule set forth in 468_us_897 makes suppression inappropriate 770_f2d_381 3d cir good-faith reliance on facially valid disclosure order makes suppression inappropriate 787_f2d_109 3d cir same the supreme court made it clear in united_states v leon that suppression of evidence in any judicial proceeding is permissible only to vindicate a constitutional right or to deter governmental violation of a statute designed to secure a constitutional right or to implement a fundamental right arising from the criminal process leon u s pincite citing 354_us_449 suppression is inappropriate in a situation where the service inadvertently and in good_faith improperly uses grand jury information in making deficiency determinations or in good_faith relies on a facially valid disclosure further district courts have broad discretion to determine whether disclosure is warranted in granting rule e orders district courts consider whether the public interest in efficient effective and fair enforcement of federal statutes which is often best served by permitting disclosure outweighs the threat to the grand jury system caused by disclosure 441_us_211 the concerns underlying grand jury secrecy are implicated to a much lesser extent when the disclosure is limited to government agents who have incentives such as other disclosure laws in preventing further dissemination 481_us_102 the tax_court will respect an order issued by a district_court in 91_tc_947 for example the taxpayer asserted that the service failed to demonstrate particularized need when it obtained the rule_6_e_order from the district_court and that the testimony of witnesses before the tax_court who also testified before the grand jury should be suppressed the tax_court held that comity and judicial economy dictate that it not review the order of another court likewise in 91_tc_969 the tax_court decided that a deficiency_notice issued after baggot and sells and based on a pre-baggot and sells rule_6_e_order was valid it found that the district_court in issuing the rule_6_e_order implicitly sanctioned the use of grand jury materials in preparing the notice_of_deficiency thus even if the service inadvertently relied upon materials that could disclose the workings of the grand jury the tax_court is unlikely to find that the notice_of_deficiency is invalid or suppress the evidentiary materials from the civil examination at the trial in this case seek a rule_6_e_order if you determine that the materials used by the service’s agents to prepare the notice_of_deficiency include materials that would tend to disclose matters_occurring_before_the_grand_jury and that you may need to make further disclosures of those materials to prepare the civil cases for trial although the tax_court will not generally undo actions previously taken by the service in good_faith in preparing the notice_of_deficiency the court will follow district_court orders governing the use of grand jury materials or if no order has been issued will itself disallow the use of protected grand jury materials in the cases before it in 91_tc_969 the tax_court followed the instructions in a district_court by requiring the service to establish a particularized need for the further disclosure of protected grand jury materials in trial preparation and at the trial since the district_counsel attorney was privy to the grand jury materials and proceedings the court permitted him to review the materials to gather proof of particularized need so long as he did not disclose either what occurred before the grand jury or any specific documents in his investigation likewise in in the matter of grand jury proceed877_f2d_632 7th cir after a series of battles over the use of grand jury materials under a pre-baggot and sells rule_6_e_order the seventh held that an order it had issued was adequate to permit the service’s further disclosure of grand jury materials in the tax_court case see also 889_f2d_1466 5th cir government filed a second rule e motion showing a particularized need for using the documents in tax litigation if you determine upon review of the materials relied upon by the service in issuing the notice_of_deficiency that the materials tend to disclose the nature of the grand jury proceedings or if you decide that you need additional grand jury materials that are protected by rule e consider whether to request a new order under rule e i for the disclosure of grand jury materials in connection with the judicial proceeding in the tax_court we would not rely upon the existing order inasmuch as it covers only some documents and permits their disclosure to civil authorities for use in the determination of the defendant’s tax_liability although we might argue that the tax_court case furthers the determination of tax_liability preparation and trial of the case could necessitate disclosures beyond the civil authorities make the request in writing to the prosecuting assistant united_states attorney to obtain a disclosure order and be prepared to provide an affidavit that sets forth particularized need in any motion for a rule_6_e_order the government will need to address the requirement of particularized need which is derived from the supreme court's decision in 356_us_677 to establish particularized need the moving party must show that the material sought is needed to avoid a possible injustice in another judicial proceeding the need for disclosure is greater than the need for continued secrecy and the request is structured to cover only the material so needed 441_us_211 although the particularized need standard applies to the government's disclosure requests as well as to those of private litigants the special interests of the public that are served by disclosure to the government must be considered by a district_court 460_us_557 structure any request to cover only material that is needed in departing from the general requirement of secrecy a court should require that the showing of need be made with particularity so that the secrecy of the proceedings may be lifted discretely and limitedly 860_f2d_508 2d cir the request should also specify for what purposes they will be used and who else besides the service attorney will be using or receiving this information if it is contemplated that the evidence will be used in the tax_court that should be specified as set forth in the rule a motion for a disclosure order may be requested and granted ex_parte when the moving party is the government whether to proceed ex_parte should be determined on a case by case basis the motion for the order should specifically seek permission to use the materials in all phases of the litigation including further discovery and any later collection litigation case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
